t c memo united_states tax_court leonard pipeline contractors ltd petitioner v commissioner of internal revenue respondent docket no filed date marc l spitzer and james p powers for petitioner susan e seabrook for respondent memorandum findings_of_fact and opinion jacobs judge leonard pipeline contractors ltd petitioned the court to redetermine respondent’s determination of an dollar_figure deficiency in its income_tax for its taxable_year ended date and additions to tax pursuant to sec_6653 in the amount of dollar_figure and sec_6653 in the amount of percent of the interest on dollar_figure the deficiency is based on respondent's determination that dollar_figure of the dollar_figure petitioner deducted as compensation paid to its president richard l leonard was unreasonable following respondent’s concession of the additions to tax the sole issue for decision is the amount of compensation paid_by petitioner that is reasonable and thus deductible as a sec_162 business_expense all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure except where indicated by the notation candollar_figure standing for canadian all dollars are u s dollars findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time petitioner leonard pipeline contractors ltd filed its petition herein its principal_place_of_business was in scottsdale arizona petitioner filed its federal_income_tax return based on a fiscal_year ending date petitioner's history petitioner was incorporated in canada on date from its incorporation through the year in issue petitioner engaged in pipeline construction and related activities either directly or through joint ventures in the united_states canada saudi arabia and mexico mr leonard has been petitioner’s president since its inception leonard baun holdings ltd lbh another canadian corporation originally owned percent of petitioner’s common_stock and percent of its preferred_stock the remaining percent of petitioner’s voting_stock and percent of its preferred_stock were owned by an unrelated publicly held company at the time petitioner was organized mr leonard owned percent of the lbh stock and r w baun owned percent in date lbh sold to petitioner all of its assets except for its participation right in three major pipeline construction contracts for candollar_figure million and its goodwill for candollar_figure in two additional canadian corporations were organized r l leonard holdings ltd rllh and r l leonard consultants rllc mr leonard owned all the stock in these corporations in lbh was renamed leonard pipeline holdings ltd lph in a new canadian corporation was formed leonard pipeline construction ltd lpc this corporation was owned by lph which was owned by rllh in lph rllh and rllc consolidated rllh was the surviving corporation with mr leonard its sole shareholder rllh owned percent of both lpc and petitioner mr baun's stock in leonard baun holdings ltd was redeemed in petitioner became a u s_corporation on date by filing an application_for certificate of registration and articles of continuance under wyoming law these documents list casper wyoming as petitioner's corporate address after the application and certificate of registration were filed all of petitioner's u s tax returns state a scottsdale arizona mailing address on date mr leonard incorporated leonard pipeline construction co lpcc an s_corporation with petitioner consenting to the use of its corporate name in date petitioner merged into the s_corporation accordingly during the year in issue petitioner’s sole shareholder was rllh whose sole shareholder was mr leonard petitioner’s financial statements petitioner’s financial statements for fiscal years through were prepared using the percentage-of-completion method_of_accounting for long-term construction contracts its income_tax returns however were prepared on the completed- contract method consequently the amounts reflected on its financial statements vary from those reflected on its income_tax returns petitioner reported the following amounts on its financial statements prior to becoming a u s_corporation petitioner filed forms 1120f u s income_tax return of a foreign_corporation fiscal after-tax dividends year assets gross revenue gross_profit net_income paid dollar_figure dollar_figure dollar_figure dollar_figure --- big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number --- big_number big_number big_number big_number --- big_number big_number big_number big_number --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- total n a big_number n a big_number big_number the full amount of the compensation paid to mr leonard as well as the amount of the distribution of a in-kind dividend that had been treated as a loss for financial_accounting purposes have been taken into account in calculating petitioner's aggregate after-tax net_income the aggregate before-tax net_income was slightly over dollar_figure million petitioner reported the following amounts on its forms 1120f u s income_tax return of a foreign_corporation for fiscal years and forms u s_corporation income_tax return for taxable_income after compensation deduction but before fiscal total gross gross nol and dividends year assets sales profit special_deductions paid dollar_figure dollar_figure dollar_figure dollar_figure n a big_number big_number big_number big_number n a big_number big_number big_number big_number n a big_number big_number big_number big_number n a big_number big_number big_number big_number n a big_number n a n a big_number n a big_number n a n a big_number n a big_number big_number big_number big_number n a petitioner's taxable_income before the compensation deduction was dollar_figure dividends petitioner paid rllh a candollar_figure dividend in and a candollar_figure dividend in date out of petitioner's capital_account under canadian tax law at the time when a dividend was paid out of a capital_account the distribution was not taxable because it represented the nontaxable portion of capital_gain shareholder's equity petitioner reported shareholder's equity on its audited financial statements as follows fiscal_year shareholder's equity dollar_figure big_number we ignore earlier years due to the conversion of a portion of shareholder's equity into long-term liabilities richard l leonard at all relevant times mr leonard was petitioner’s president chief operating officer and chief financial officer mr leonard has extensive experience in the pipeline industry he began his career as a laborer at a kansas city pipeline firm after serving as an aviator in world war ii mr leonard returned to transmission pipeline work for midwestern constructors in tulsa oklahoma working on major postwar projects he held various positions for pipeline contractors in the 1950's serving as chief inspector for truckline gas co mr leonard was later appointed a superintendent by anderson brothers pipeline contractors where he was responsible for finding and bidding on construction jobs and handling public relations work in mr leonard moved to canada to assume the position of general superintendent for majestic contractors where he conducted all of the contract bidding and estimates during this time mr leonard was involved in the transcanada pipeline the first large diameter gas pipeline across canada in mr leonard became a shareholder and chief operating officer of canadian parkhill ltd parkhill during his tenure with parkhill the company constructed over miles of pipeline across the united_states and canada in mr leonard co-founded joyce leonard canada ltd joyce leonard he successfully negotiated a joint_venture contract for the company to perform miles of double jointing3 on the trans-alaska pipeline project following this project joyce leonard was awarded contracts for pipeline construction in australia and indonesia mr leonard became sole owner of joyce leonard in and renamed the company leonard pipeline contractors ltd the predecessor to petitioner in date mr leonard secured for petitioner a joint_venture contract for miles of double jointing and yard coating of pipe in saudi arabia in addition mr leonard facilitated the fulfillment of petitioner’s contracts for the construction or reconditioning of over miles of pipeline in the united_states canada and mexico between petitioner's pipeline work was slow in early mr leonard secured the all american pipeline project for petitioner4 wherein petitioner contracted to coat insulate and wrap miles of pipeline in texas arizona and california mr leonard developed the double-jointing process this process consists of cleaning and joining together two lengths of pipe using semi-automatic welding it is done in a covered facility under controlled conditions with the joined pipes then transported to the field mr leonard ultimately pleaded guilty to a criminal information filed against him in the southern district of texas for obtaining the all american pipeline contract through fraud he was sentenced to years of unsupervised probation and fined dollar_figure in february of that year petitioner formed a joint_venture with anchor wate co to perform this contract mr leonard personally guaranteed a dollar_figure million debt by petitioner to the royal bank of canada in connection with this project mr leonard was directly responsible for petitioner’s growth and success over the years despite his criminal conviction see infra note mr leonard had a favorable reputation in the pipeline construction industry petitioner relied entirely upon mr leonard and on his personal guaranty to obtain the necessary financial backing to participate in large pipeline construction projects compensation paid to mr leonard petitioner contracted for mr leonard’s management and consulting services through rllc for calendar years pursuant to a contract between rllc and petitioner rllc paid mr leonard for the services that he provided to petitioner for these years despite this financial arrangement mr leonard considered petitioner to be his employer mr leonard received the following amounts through the corporate entities and joint ventures with which he was involved petitioner was not permitted to pay compensation to mr leonard in and due to restrictions imposed by the royal bank of canada in connection with the line of credit extended to petitioner year payor amount not specified dollar_figure can rllc big_number can lph big_number can rllc big_number can lph big_number can personal_use of corporate car big_number can rllc big_number can rllc big_number can petitioner big_number can petitioner big_number can petitioner anchor wate joint_venture big_number petitioner texas coating supply big_number joint_venture petitioner anchor wate joint_venture big_number petitioner texas coating supply big_number petitioner bonus big_number wages big_number environmental builders inc big_number lpcc big_number the reasonableness of the dollar_figure dollar_figure bonus plus dollar_figure wages payment to mr leonard from petitioner in is at issue herein we note that mr leonard also received dividends from rllh in and in the respective amounts of candollar_figure and candollar_figure petitioner issued a check to mr leonard on date and mr leonard deposited it in his personal bank account simultaneously mr leonard transferred dollar_figure of the bonus back to petitioner while the record is unclear as to why mr leonard remitted the dollar_figure to petitioner it appears he believed that he owed petitioner this amount other circumstances mr leonard had open-heart surgery in and around he considered himself substantially retired in mr leonard’s doctor recommended that he limit his work to hours a day in pincite years of age mr leonard limited his work to hours a day days a week in mr leonard underwent a divorce pursuant to a date temporary support order of the superior court of arizona mr leonard was required to cause one of his corporations to pay his estranged wife a salary accordingly petitioner paid mrs leonard dollar_figure a month even though she did not work for petitioner in date the maricopa county superior court entered a decree of dissolution of marriage with regard to the leonards mr leonard and his estranged wife agreed to a property settlement divorce and separation agreement pursuant to this agreement mrs leonard received from mr leonard money and property valued at dollar_figure she also received a mercedes benz automobile which had previously been owned by petitioner as well as big_number class a shares of rllh stock following his divorce mr leonard decided to restructure his companies in light of his imminent retirement mr leonard retired in mid-1988 william t perks william t perks is a canadian chartered accountant and attorney who served as mr leonard's tax and legal adviser mr perks advised mr leonard on the formation and reorganization of his pipeline industry entities and on subsequent transactions mr perks also worked for petitioner in date mr leonard approached mr perks about the prospect of petitioner's paying mr leonard a bonus mr leonard believed that he was entitled to a bonus because the all american pipeline project was completed and petitioner had unencumbered financial resources to compensate him and petitioner’s activities were going to cease shortly mr leonard also believed he should receive from petitioner an amount equal to the value of the money and property dollar_figure awarded to his former wife in their divorce proceedings in connection with mr leonard’s request mr perks consulted with arthur andersen co arthur andersen in milwaukee wisconsin in may and date arthur andersen representatives prepared a written analysis r l leonard-analysis of reasonable compensation-lpc ltd ’s y e this analysis discussed nine factors relevant to whether compensation is reasonable and provided arthur andersen’s opinion with respect to the application of those factors to the proposed bonus arthur andersen concluded that five factors supported the reasonableness of the proposed bonus one was undeterminable and three contradicted the reasonableness of the proposed bonus arthur andersen recommended that petitioner document that part of the bonus was payment for past services rendered to petitioner and the reasons why prior years’ compensation levels were inadequate board approval of the bonus petitioner's board_of directors consisted of mr leonard and his son on date petitioner’s board_of directors held a special meeting to discuss the arthur andersen analysis and to determine the appropriate bonus to be paid to mr leonard the board understood that petitioner could deduct the bonus as an expense under u s tax law the board considered mr leonard’s service to petitioner and his prior compensation to determine the amount of the bonus the minutes of the board meeting prepared by mr perks state in pertinent part as follows the president through his efforts as early as and resultant personal and business contacts acquired from those efforts was able to have the corporation placed on the bidding list for all american pipeline company the president having acquired expertise in the coating and insulation of pipe in saudi arabia during through to was able to develop a new insulation process starting in which process was ultimately successful in securing the all american contract the contract the corporation notwithstanding the successful insulating process would have been unable to complete the contract without the financial backing of a public corporation or a joint_venture partner with financial backing the president through his thirty years association with the president of the permanent concrete ltd was able to secure a financially strong joint_venture partner for the corporation which partner secured for the joint_venture five million dollars dollar_figure of financing and obtained approximately twenty-three million dollars dollar_figure of bonding this was accomplished without giving up more than fifty percent of the participation which would have otherwise been the case the president the corporation’s share of the bank financing and indemnified the joint_venture partner anchor wate a subsidiary of permanent concrete ltd in respect of the bonding and further pledged his assets in support of the guarantee guaranteed personally the president has received no compensation from the corporation for and in addition the corporation was unable to pay compensation to its president in those years due to royal bank of canada credit line restrictions which credit line was also personally guaranteed by him not until now with the contract completed and the benefits from subsequent grading and fencing contracts awarded being realized is the corporation in a position to adequately compensate its president for his unique and extremely profitable contribution to the corporation accordingly the board unanimously agreed to pay mr leonard a dollar_figure bonus notice_of_deficiency respondent determined in the notice_of_deficiency that only dollar_figure of the dollar_figure compensation bonus and wages that petitioner paid mr leonard in was reasonable accordingly the notice_of_deficiency disallows the remainder of petitioner's claimed deduction for mr leonard's compensation opinion sec_162 permits a corporation to deduct a reasonable allowance for salaries or other compensation_for_personal_services actually rendered as an ordinary and necessary business_expense compensation payments are deductible under sec_162 if they are reasonable and paid purely for services rendered to the business sec_1_162-7 income_tax regs more specifically bonuses paid to employees are deductible only when made in good_faith and as additional compensation_for services actually rendered by the employees provided that when added to the salaries they do not exceed reasonable_compensation for the services rendered rapco inc v commissioner tcmemo_1995_128 affd 85_f3d_950 2d cir sec_1_162-9 income_tax regs courts generally focus on the reasonableness requirement 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 whether an expenditure that is claimed as a sec_162 deduction is reasonable is a factual question that must be decided considering all the facts and circumstances 399_f2d_603 9th cir affg tcmemo_1967_7 95_tc_525 affd 965_f2d_1038 11th cir petitioner bears the burden to show that it is entitled to a compensation deduction larger than that allowed by respondent rule a 290_us_111 503_f2d_359 9th cir affg tcmemo_1971_200 should petitioner prove respondent’s determination incorrect then we must decide the proper amount of reasonable_compensation based upon the entire record 61_tc_564 affd 528_f2d_176 10th cir courts consider numerous factors when determining the reasonableness of compensation the u s court_of_appeals for the ninth circuit to which an appeal in this case would lie uses the five-factor test enumerated in elliotts inc v commissioner supra pincite8 the employee’s role in the company a comparison of the compensation paid to the employee with the compensation paid to similarly situated employees in similar companies the character and condition of the company whether a conflict of interest exists that might permit the company to disguise dividend payments as deductible compensation and whether the compensation was paid pursuant to a structured formal and consistently applied program no single factor is dispositive pacific grains inc v commissioner supra pincite respondent essentially posits that mr leonard was regularly and fully compensated through petitioner's affiliated entities for the services he performed mr leonard controlled his means of compensation using whatever method was most tax advantageous in fact respondent argues mr leonard treated the various companies as his personal pocketbook further petitioner declared dividends over the years which also benefited mr leonard respondent argues that the payment to mr leonard was not intended to compensate him for personal services but rather to remove capital from petitioner because of mr leonard's imminent retirement respondent thus argues that the dollar_figure petitioner deducted as compensation_for its fiscal_year is not reasonable and that mr leonard was not undercompensated in prior years respondent contends at trial and on brief that petitioner is not entitled to deduct more than dollar_figure as total compensation_for however respondent alternatively argues that should the court determine that mr leonard was also entitled to a retirement benefit then petitioner would be entitled to deduct up to dollar_figure as total reasonable_compensation petitioner argues that it paid mr leonard inadequate compensation_for its first years of existence after consulting with qualified_tax advisers it decided to pay mr leonard dollar_figure in salary and bonus in as compensation_for the significant services he had provided over the years petitioner contends that mr leonard’s exceptional service to petitioner justifies the amount_paid bearing in mind the parties’ arguments we shall analyze and apply the factors enunciated by the u s court_of_appeals for the ninth circuit in order to determine reasonable_compensation for mr leonard role in company the first factor focuses on the compensated employee's importance to the success of the business pertinent considerations include the employee's position hours worked duties performed and the general importance of the employee to the company 536_f2d_289 9th cir affg in part and revg in part 59_tc_231 where a large salary increase is at issue such as here it is useful to compare past and present duties and salary payments elliotts inc v commissioner supra pincite whether an employee has personally guaranteed his employer’s debt is also a factor to be examined in this context in some instances an employee’s personal guaranty of his employer’s debt may entitle the employer to compensate the employee with additional salary 819_f2d_1315 ndollar_figure 5th cir affg tcmemo_1985_267 acme constr co v commissioner tcmemo_1995_6 boca constr inc v commissioner tcmemo_1995_5 the history of mr leonard's contributions to petitioner must be considered rather than just his contributions during the year in issue because the compensation petitioner paid to mr leonard during the year in issue represents in part an attempt to rectify prior undercompensation respondent readily admits that mr leonard was petitioner's key_employee and the main reason for its success as president he was the driving force behind the business from its inception and his personal services were almost single-handedly responsible for its success mr leonard developed cost-effective methods of double jointing and coating that gave petitioner a competitive advantage in the pipeline construction industry his contacts and experience contributed to petitioner's business by his ability to obtain contracts from all over the world mr leonard was dedicated to his work and essential to petitioner's business while mr leonard was the driving force behind petitioner he was in the process of retiring during the year in issue and reduced his workload to hours a day days a week while these hours are less than he worked in previous years mr leonard's reduced workload must be balanced against hi sec_40 years of knowledge and experience in the industry we are mindful that petitioner's sole activity during the year in issue was to report income which had previously been earned on a contract-completed basis however because part of the bonus was attributable to mr leonard's past services we consider this fact unimportant finally mr leonard personally guaranteed petitioner’s dollar_figure million debt to the royal bank of canada while mr leonard testified that guaranteeing debts was his normal method of conducting business we believe that the personal guaranty further illustrates mr leonard's importance to petitioner see owensby kritikos inc v commissioner supra this factor favors petitioner external comparison this factor compares the employee’s compensation with that paid_by similar companies in similar industries for similar services elliotts inc v commissioner f 2d pincite see sec_1 b income_tax regs both parties rely on expert opinions for purposes of determining external comparison as the trier of fact we must weigh the evidence presented by the experts in light of their demonstrated qualifications in addition to all other credible_evidence 480_f2d_171 9th cir affg 54_tc_493 97_tc_496 however we are not bound by any expert opinion that is contrary to our judgment 227_f2d_753 6th cir affg tcmemo_1954_139 92_tc_312 84_tc_722 we may be selective in deciding to accept or reject expert opinion in its entirety or accept selective portions of it 304_us_282 813_f2d_837 7th cir affg 85_tc_56 102_tc_149 we may reach a decision based on our own analysis of all the evidence in the record 538_f2d_927 2d cir affg tcmemo_1974_285 respondent’s expert emmett james brennan iii prepared a report and testified as to compensation in corporate pay practices mr brennan is president of a compensation consulting firm who has testified before this court on numerous occasions see eg pmt inc v commissioner tcmemo_1996_303 lumber city corp v commissioner tcmemo_1996_171 pulsar components intl inc v commissioner tcmemo_1996_129 alondra indus ltd v commissioner tcmemo_1996_32 guy schoenecker inc v commissioner tcmemo_1995_539 mad auto wrecking inc v commissioner tcmemo_1995_153 boca constr inc v commissioner tcmemo_1995_5 l b pipe supply inc v commissioner tcmemo_1994_187 mortex manufacturing co v commissioner tcmemo_1994_110 thomas a curtis m d inc v commissioner tcmemo_1994_15 automotive inv dev inc v commissioner tcmemo_1993_298 diverse indus inc v commissioner tcmemo_1986_84 owensby kritikos inc v commissioner tcmemo_1985_267 mr brennan determined that dollar_figure was the highest maximum amount of total compensation_for the highest-paid position that could be attributed to mr leonard for tax_year ending date he further concluded that the highest average amount of total compensation_for the highest-paid position that could be attributable to mr leonard was dollar_figure mr brennan based these conclusions on surveys of the amounts fabricated metals manufacturing companies and general construction companies with revenues equal to petitioner’s would pay a chief_executive_officer none of these industries was specifically involved in the pipeline construction industry mr brennan computed his compensation figures based solely upon gross_sales revenues his report neither included an amount representing retirement benefits for mr leonard8 nor analyzed amounts paid to mr leonard in prior years at trial mr brennan testified that petitioner substantially underpaid mr leonard prior to mr brennan also admitted that providing a financial guaranty would justify mr leonard's eligibility for those highest average and highest maximum numbers that he determined petitioner relied on two pipeline industry experts michael wagner and michael kesner both testified as to the unique features of the pipeline construction industry and its relatively small size mr wagner has been employed as a senior executive officer in major canadian pipeline construction companies and at the time of trial was an industry consultant his testimony regarding large bonus payments was based solely upon his personal receipt of a dollar_figure bonus from his employer o j pipelines in and was not tied to any specific formula in mr wagner's opinion a the gross_sales revenue figure mr brennan used for petitioner was incomplete it did not include any part of either the net_income or the gross revenue from the all american contract in the event we determine which we do that mr leonard is entitled to a retirement benefit mr brennan would allocate dollar_figure for such benefit o j pipelines' gross revenues exceeded dollar_figure million reasonable range for mr leonard's base salary was dollar_figure- dollar_figure a reasonable range for his bonus was dollar_figure- dollar_figure mr kesner is an expert specializing in compensation matters for arthur andersen in chicagodollar_figure he concluded that mr leonard’s compensation was reasonable for three alternative reasons mr leonard was undercompensated by dollar_figure-dollar_figure in prior years the compensation was a deal bonus for locating and delivering profitable business opportunities and part of the bonus was a lump-sum payment in lieu of a formal retirement_plan mr kesner used survey data and assumed revenues of dollar_figure million for each of the years we are unpersuaded by the analyses performed or opinions expressed by either respondent’s or petitioner’s experts as in previous cases we do not accept mr brennan's conclusions because they are not based on data from businesses that are sufficiently similar to petitioner’s or that have the significant characteristics of a specialized industry messrs wagner and kesner were also unconvincing because they were not objective and simply promoted petitioner’s position see 92_tc_101 we do not accept their conclusions mr kesner was not involved in arthur andersen's advice to mr perks and petitioner character and condition of company the next factor considers the company's character and condition relevant considerations are the company’s size as measured by its sales net_income or capital value the complexities of the business and general economic conditions elliotts inc v commissioner f 2d pincite see 93_f2d_816 9th cir petitioner a relatively large company was engaged in the highly specialized pipeline construction business the pipeline construction industry is noted for periods of growth and subsequent decline mr leonard's double-jointing process which was a unique method at the time helped promote petitioner's business petitioner's income stream was dependent upon mr leonard's ability to successfully bid and perform lucrative contracts the ratio of mr leonard's bonus to gross_sales for that year i sec_29 percent dollar_figure divided by dollar_figure the ratio of mr leonard's bonus to petitioner's taxable_income before the compensation deduction i sec_34 percent dollar_figure divided by dollar_figure these percentages are reasonable in light of mr leonard's work for petitioner over the years as well as the prior years' undercompensation this factor favors petitioner conflict of interest the next factor considers potential conflicts of interest this factor examines whether a relationship exists between the company and employee that might permit the company to disguise nondeductible corporate_distributions as sec_162 deductible compensation we must closely scrutinize cases where the paying corporation is controlled by the compensated employee owensby kritikos inc v commissioner f 2d pincite4 elliotts inc v commissioner supra pincite7 however the mere existence of such a relationship when coupled with an absence of dividend payments does not necessarily lead to the conclusion that the amount of compensation is unreasonably high id pincite we adopt the perspective of an independent investor to determine whether the investor would be satisfied with the company’s return on equity after the compensation at issue was paid id pincite return on equity is calculated by dividing taxable_income before net operating losses by the shareholder’s equity id pincite mr leonard was not a direct shareholder of petitioner rather he indirectly owned all of petitioner's stock by virtue of his ownership of rllh thus this is a scenario that we must closely scrutinize for the effects of a conflict of interest while petitioner declared dividends to rllh in and petitioner neither directly paid dividends to mr leonard nor paid dividends during the year in issue petitioner's compensation scheme was bonus-heavy and salary-light which may suggest masked dividends see rapco inc v commissioner f 3d at however in evaluating the compensation payment from the perspective of a hypothetical investor we divide taxable_income before net operating losses by the shareholder's equity for each fiscal_year taxable_income shareholder's return on fiscal_year before nol's equity_investment dollar_figure dollar_figure -15 big_number big_number petitioner's rate of return for would surely satisfy a hypothetical investor see elliotts inc v commissioner supra pincite an average return on equity of percent would satisfy an independent investor the evidence bearing on this factor weighs in both directions petitioner did not declare dividends in and mr leonard's compensation was bonus-heavy and salary-light on the other hand a hypothetical investor would be satisfied with the annual return we thus consider this factor neutral internal consistency the final factor focuses on whether the compensation was paid pursuant to a structured formal and consistently applied program bonuses not paid pursuant to such plans are suspect id the record does not indicate that petitioner determined mr leonard’s bonus based on any consistently applied formula or plan neither is there information in the record regarding petitioner's other employees it is however permissible to pay and deduct compensation_for services performed in prior years see 281_us_115 american foundry v commissioner t c pincite petitioner did not compensate mr leonard during and for two reasons first the pipeline construction industry is volatile and petitioner's earning history reflects the classic cycle of boom and bust petitioner was unable to pay mr leonard a bonus prior to because of economic instability secondly petitioner’s board_of directors determined that the restrictions placed by the royal bank of canada prohibited petitioner from compensating mr leonard during these years in the board concluded that petitioner benefited from mr leonard’s securing the right to bid on and participate in large pipeline construction projects as well as his expertise and reputation in the coating and insulation of pipe while we are mindful that petitioner's board consisted only of mr leonard and his son we nonetheless believe and thus hold that petitioner's compensation to mr leonard represented in part an attempt to rectify his and undercompensation see lucas v ox fibre brush co supra and in the fact that mr leonard was compensated by the petitioner-anchor wate joint_venture in and does not continued part an attempt to recoup from petitioner part of the payments mr leonard had made pursuant to his divorce settlement we are also mindful that high compensation is more reasonable when there is a corresponding lack of fringe_benefits such as pension plans or stock_options which might normally be expected 853_f2d_1267 5th cir affg tcmemo_1986_407 in these situations an employer may pay more compensation than it would have paid had it offered a pension or profit sharing plan petitioner did not have any type of retirement_plan here on the one hand there was no formal consistent compensation program and the bonus was partially an attempt to recoup from petitioner part of the payments mr leonard had made pursuant to his divorce settlement on the other hand the compensation was paid in part to correct prior undercompensation and to rectify the absence of a pension_plan accordingly this factor is neutral amount of reasonable_compensation having thoroughly considered the evidence and in light of the factors enunciated by the u s court_of_appeals for the ninth circuit we conclude that petitioner paid excessive_compensation to mr leonard in fiscal_year however in light of the value of continued change this conclusion mr leonard’s services we are persuaded that petitioner is entitled to a greater compensation deduction than that allowed by respondent any attempt to determine reasonable_compensation with mathematical precision is impossible see eg 411_f2d_1282 using our best judgment we conclude that dollar_figure would represent a reasonable amount of compensation to mr leonard for the dollar_figure amount represents dollar_figure as a lump-sum retirement payment and dollar_figure for salary and bonus see 61_tc_564 affd 528_f2d_176 10th cir see also 39_f2d_540 2d cir to reflect concessions and the foregoing decision will be entered under rule
